Share Exchange Agreement This Share Exchange Agreement, dated as of December 23, 2007, is made by and among KINGLAKE RESOURCES, INC., a Nevada corporation (“Acquiror Company”), Orient Come Holdings Limited, a company incorporated in British Virgin Island (“Orient Come” or "Acquired Company"), each of the Persons listed on Schedule I hereto (“Orient Come Shareholders” or "Shareholders"), and Beijing K’s Media Advertisement Ltd. Co., a company organized under the laws of The Peoples' Republic of China (“K’s Media”) (Acquiror Company, Orient Come, Orient Come Shareholders and K's Media are collectively referred to as “All Parties”). BACKGROUND WHEREAS, the Orient Come Shareholders have agreed to transfer to the Acquiror Company, and the Acquiror Company has agreed to acquire from Orient Come Shareholders, all of the shares of Orient Come, which shares constitute 100% of the issued and outstanding shares of Orient Come, in exchange for 13,000,000 shares of the Acquiror's Common Stock to be issued on the Closing Date (the “Acquiror Company Shares”), on the terms and conditions as set forth herein; and WHEREAS, simultaneously with the consummation of the transactions contemplated hereby, Orient Come shall enter into a Business Cooperation Agreement with K’s Media (the “Management Contract”). NOW THEREFORE in consideration of the premises and the mutual covenants, agreements, representations and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: SECTION I. DEFINITIONS Unless the context otherwise requires, the terms defined in this Section 1 will have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1“Accredited Investor” has the meaning set forth in Regulation D under the Securities Act and set forth on
